Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2014

                                       No. 04-13-00571-CR

                                        Fernando LOPEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 12-1791-CR
                                 William Old, Judge Presiding

                                         ORDER
       The State’s brief was originally due March 27, 2014; however, the court granted an
extension of time until April 28, 2014 to file the brief. The State has filed a motion requesting an
additional extension of time.

        We grant the motion and we order the State to file the brief by May 27, 2014 (60 days
after the original due date). Counsel is advised that no further extensions of time will be granted
absent a motion that (1) demonstrates extraordinary circumstances justifying further delay, (2)
advises the court of the efforts counsel has expended in preparing the brief, and (3) provides the
court reasonable assurance that the brief will be completed and filed by the requested extended
deadline. If the brief or a conforming motion is not filed by the date ordered, the court may
order the case submitted without a State’s brief.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court